DETAILED ACTION
Claims 1-20 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  see lines 2-3 for “indicate presence”, instead of ---indicate a presence---.  
Claim 20 is objected to because of the following informalities:  see steps a and b. which is missing an “and” is missing between the two steps.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 8, lines 2-3 for the recitation: “pneumonia, and Clostridium” instead of ---pneumonia or Clostridium---, wherein the ---or--- is not italicized.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Bean et al. (Chemistry of Materials, 2014-cited by the IDS) and You et al. (PNAS, 2015-cited by the IDS). 
The claims are directed to (in part): an engineered bacteriophage comprising an indicator gene, wherein said indicator gene is an RNA aptamer, and further wherein said indicator gene can indicate a presence of a target of interest; wherein the RNA aptamer is a Spinach aptamer and the corresponding molecule is DFHBI. See at least instant claim 1. 
Bean teaches the triggered release of Bacteriophage K from an agarose/hyaluronan hydrogel matrixes by S. aureus virulence factors; see at least title and instant claims 6-8, in part, for a staphylococcal phage. See abstract for disclosing a system comprising a bilayer formed of photo-cross-linkable hyaluronic acid methacrylate (HAMA) which creates the hydrogel trigger, wherein the trigger is sensitive to hyaluronidase known to be secreted by a majority of S. aureus strains; see instant claims 11-13. Figure 1, p. 7202 for depicting the bilayered hydrogel wherein the upper layer is degraded by secreted bacterial HAase, allowing the HAase to diffuse into the porous network, degrading the cross-linked HAMA layer, and allowing the Bacteriophage K embedded in a bottom agarose layer freely diffuses to infect S. aureus; see figure legend and instant claims 14-18. 
Bean does not explicitly express that the bacteriophage is an engineered bacteriophage comprising an indicator gene which is an RNA aptamer, or Spinach aptamer, wherein the corresponding molecule is a DFHBI (see all instant claims); and, wherein said engineered bacteriophage has been engineered to comprise a minimal number of genes (claim 9).
You describes Spinach riboswitches as a RNA-based fluorescent metabolite sensor which binds fluorophores, including DFHBI; see introduction and all claims, including instant claims 1-5. Also see Figure 1, p. 2757. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to engineer a bacteriophage, such as that taught by Bean, and incorporate an indicator gene, such as the Spinach aptamer described by You. One would have been motivated to do so for the advantage of detecting fluorescence following the infection of the bacteriophage of S. aureus using the bilayered hydrogel of Bean. Note that it would have also been obvious to incorporate DFHBI in either the bilayered hydrogel or surrounding environment thereof in order to activate the fluorescence of DFHBI, following binding of Spinach.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engineer a bacteriophage to comprise a minimal number of genes. One would have been motivated to do for the advantage of simplifying the genome for molecular cloning, and allowing the incorporation other genes.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used as demonstrated by the cited prior art; e.g. preparing a hyaluronan hydrogel comprising bacteriophage, the Spinach gene and its corresponding molecule has been characterized, use of reporter or indicator genes are commonly used in the art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648